FARR, J.
The first issue to be determined is whether or not the paper called a statement in lieu of an account would be sufficient as an account filed in the estate.
An examination of the same discloses that the Administrator claims credit for certain amounts, such as attorney fees $100; amount for purchase of monument $225; amount advanced for funeral expense $153; amount in cash set off to widower $112.
The account filed, although termed a statement in lieu of an account,* would be sufficient insofar as correct, and the name given to it would be of no particular moment. Therefore, the conclusion is that the account was sufficient, if correct.
However, the Common Pleas made its finding without any testimony before it, and, for ,that reason, it follows that the judgment must be reversed, and the cause remanded to the Probate Court where the former Administrator should file a settlement account in the usual way, and permit the same to be passed upon by the Probate Court.
Judgment reversed and the cause remanded to the Probate Court for such proceedings as are authorized by 'law.
(Pollock and Roberts, JJ., concur.)